Citation Nr: 1625961	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic subluxation of the left patella with anterior cruciate ligament laxity, status post total knee replacement.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee prior to January 16, 2013.  

3.  Entitlement to an initial compensable rating for surgical scarring of the left knee.  

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  

5.  Whether a reduction in the combined disability rating from 40 percent to 30 percent, effective January 16, 2013, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1990.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board remanded the claims, so that the Veteran could be scheduled for a hearing before a member of the Board.  

In March 2016, the Veteran had a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


REMAND

In May 2009, during the course of the appeal, the Veteran filed a claim of entitlement to VA Vocational Rehabilitation benefits.  His Vocational and Rehabilitation folder has not been associated with the record.  

In May 2010, the RO granted service connection for scarring on the left knee.  The RO assigned a 0 percent rating, effective May 26, 2009.  

In July 2012, the RO confirmed and continued a 30 percent rating for the service-connected left knee disability, then characterized as chronic subluxation of the left patella with laxity of the anterior cruciate ligament (ACL).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  The RO also confirmed and continued a separate 10 percent rating for degenerative joint disease of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5261 (2012).  

On January 16, 2013, the Veteran underwent a left total knee replacement.  

The VA last examined the Veteran in February 2013 to determine the severity of the service-connected left knee disabilities.  During the hearing, the Veteran testified that his left knee disability had worsened since the February 2013 VA examination.  

In February 2013, the RO recharacterized the Veteran's service-connected left knee disability as chronic subluxation of the left patella with ACL laxity, status post total knee replacement.  However, the RO confirmed and continued the 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  The RO noted that because the Veteran's left knee had been replaced with a prosthetic, the ratings for instability and arthritis were removed.  That action reduced the combined rating from 40 percent to 30 percent, effective January 16, 2013.  Not only does the record raise the issue of whether that reduction was proper, the reduction is inextricably intertwined with the issue of entitlement to an increased rating for the service-connected left knee disabilities.  Therefore, it must be considered in conjunction with the current appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the RO is required to issue the Veteran a statement of the case with respect to that reduction as the notice of disagreement covers the issue of reduction and the Veteran has not been notified of the statutory and regulatory criteria applying to reductions in rating.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2013, the RO also confirmed and continued a 0 percent rating for surgical scarring on the left knee.  In November 2013, the Veteran submitted a statement, which, when construed in a manner most favorable to the Veteran, constitutes a timely notice of disagreement with that rating.  Accordingly, the RO must also issue the Veteran a statement of the case with respect to that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  
During the March 2016 video conference, the Veteran testified that recently, he had received treatment from a private physician, Dr. R. and that Dr. R. had recommended that the Veteran have a second left total knee replacement.  To date, Dr. R.'s records have not been requested for association with the claims folder.

Accordingly, the case is REMANDED for the following action:  

1.  Associate the Veteran's Vocational Rehabilitation and Education file with the record.  

2.  Ask the Veteran for the names and addresses of the health care providers (VA and non-VA) or medical facilities where he has been treated for a left knee disability since February 2013.  Also ask the Veteran to provide the dates of that treatment.  In particular, ask the Veteran for Dr. R.'s full name and address and the dates that he treated the Veteran.  Then, make a direct request for the Veteran's records to each of the reported health care providers or facilities, including Dr. R.

3.  Then, schedule the Veteran for an examination to determine the severity of the total left knee replacement.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should report the following:

(a) Is the left total knee replacement productive of severe painful motion or weakness in the left lower extremity?

(b) Does the Veteran experience intermediate degrees of residual weakness, pain, or limitation of motion?

(c) Provide the range of left knee motion in degrees.  State whether or not there is ankylosis of the left knee and if so at what angle.

(d) Does the Veteran experience slight, moderate, or marked recurrent subluxation or lateral instability?

(d) Is there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups? 

(e) Is there weakened movement, excess fatigability, or incoordination?

(f)  Described the effects of left total knee replacement on the Veteran's ordinary activity, including the impact on activities of daily living and the ability to work.  

(g) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reasons of the service-connected left knee disability.

4.  Issue a statement of the case on the issues of (1) whether a reduction in the combined disability rating from 40 percent to 30 percent, effective January 16, 2013, was proper; and (2) entitlement to an initial compensable rating for surgical scarring of the left knee.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal if he wants appellate review of those claims.  If a timely appeal is received, return those claims to the Board.

5.  Then, readjudicate the claims for increased ratings for a knee disability and TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

